857 F.2d 1175
Sandra C. SCHULTZ and Robert C. Braun, Plaintiffs-Appellees,v.Russell FRISBY, George R. Hunt, Robert Wargowski, HarlinRoss, Clayton A. Cramer, and the Town ofBrookfield, Defendants-Appellants.
No. 85-2950.
United States Court of Appeals,Seventh Circuit.
Sept. 22, 1988.

Before BAUER, Chief Judge, and CUMMINGS, WOOD, Jr., CUDAHY, POSNER, COFFEY, FLAUM, EASTERBROOK and MANION, Circuit Judges.*

JUDGMENT ORDER

1
This cause came before the court on remand from the United States Supreme Court.  --- U.S. ----, 108 S.Ct. 2495, 101 L.Ed.2d 420.


2
In light of the opinion of the United States Supreme Court reversing the en banc decision of this court, IT IS ORDERED that the judgment of the United States District Court for the Eastern District of Wisconsin granting the plaintiffs' request for a temporary injunction is REVERSED, and the cause is REMANDED to the district court for any further proceedings deemed necessary, consistent with the Supreme Court's opinion, in accordance with the order of this court entered this date.



*
 Judge Luther M. Swygert died while the case was pending in the Supreme Court